 

Amendment 10.01



AMENDMENT NO. 1 TO TERMINATION AGREEMENT

AMENDMENT made as of the 9th day of July, 2008 by and between TRIMOL GROUP,
INC., a Delaware corporation with offices at 1285 Avenue of the Americas, 35th
Floor, New York, New York 10019 (“Trimol”) and ALUMINUM POWER, INC., an Ontario,
Canada corporation with offices at 87 Scollard Street, Toronto, Ontario M5R1G4,
Canada (“API”).

W I T N E S S E T H :

WHEREAS, Trimol and API are parties to that certain Termination Agreement dated
May 30, 2008 (the “Termination Agreement”); and

WHEREAS, Trimol has recently entered into a letter of intent with respect to a
proposed acquisition of certain mining properties owned by three different
sellers (the “Acquisitions”), all as more particularly described in such letter
of intent (the “LOI”); and

WHEREAS, pursuant to the LOI, if the Acquisitions contemplated by the LOI are
consummated, Trimol has agreed to issue 21,000,000 shares of its common stock to
the sellers in connection therewith; and

WHEREAS, notwithstanding that API caused Royal HTM Group, Ltd. to forgive
$400,000 of Trimol’s indebtedness to it, inasmuch as API did not have the
financial resources to pay $400,000 to Trimol in consideration of the rights
granted to API under the Termination Agreement, API has agreed to convey to
Trimol, as a further accommodation in connection with the Termination Agreement,
21,000,000 of the shares of Trimol’s common stock owned by it solely for the
purpose of assisting Trimol in meeting its obligations to deliver such shares to
the sellers, as aforesaid, upon and subject to the consummation of such
Acquisitions; and

WHEREAS, accordingly, API and Trimol have agreed to amend the Termination
Agreement, on and subject to the terms and conditions set forth herein.

NOW THEREFORE, in consideration of the mutual covenants herein and other good
and valuable consideration, the recipient and sufficiency of which are hereby
unconditionally acknowledged, the parties hereto do hereby agree as follows:



1.

Reconveyance of Shares.

(a)        API hereby agrees, effective this date, to transfer to Trimol
21,000,000 shares of Trimol’s common stock owned by it (the “API Shares”) in
consideration of Trimol’s covenant to use the API Shares solely in connection
with its efforts towards completing the Acquisitions which are the subject of
the LOI. API acknowledges that Trimol has made no representation or warranty to
it that such transactions will be consummated or, if so, when and on what terms.




 

--------------------------------------------------------------------------------



 

 

(b)      Trimol and API hereby agree to assist and cooperate with each other in
consummating the transfer of the API Shares, including obtaining requisite legal
opinions for Trimol’s transfer agent with respect to same, all of the costs of
which to be borne solely by Trimol.

(c)       Notwithstanding any provision of this Amendment to the contrary, in
the event that the Acquisitions are not consummated, for any reason, by December
31, 2008, API shall have the right, upon notice to Trimol, to repurchase the API
Shares for total consideration of One Thousand Dollars ($1,000) (the “Call
Right”). If API exercises the Call Right, Trimol and API hereby agree to assist
and cooperate with each other in consummating the Call Right, all of the costs
of which to be borne solely by Trimol. The aforementioned Call Right shall be
freely assignable by API, upon notice to Trimol.

2.          Further Assurances. The parties hereto hereby agree that, at any
time and from time to time after the date hereof, upon the reasonable request of
either party hereto, they shall do, execute, acknowledge and deliver, or cause
to be done, executed, acknowledged and delivered, such further acts, deeds,
assignments, transfers, conveyances, and assurances as may be reasonably
required to more effectively consummate this Agreement and the transactions
contemplated thereby or to confirm or otherwise effectuate the provisions of
this Agreement.

3.         No Other Amendment; Inconsistencies. Except as set forth above, none
of the other terms or provisions of the Termination Agreement are amended hereby
and the Termination Agreement shall remain in effect in accordance with the
terms thereof. To the extent that there is any inconsistency between the terms
hereof and the terms of the Termination Agreement, the terms hereof shall govern
and control.

4.         Miscellaneous. This Agreement (i) constitutes the sole and entire
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements and understandings, oral or written, between
the parties hereto with respect to the subject matter hereof, (ii) may not be
modified or waived except pursuant to a written instrument signed by the party
to be bound thereby, (iii) shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns, (iv) shall
be governed by and construed in accordance with the internal laws of the State
of New York, (v) shall not be assignable by either of the parties hereto without
the written consent of the non-assigning party, (vi) shall, if any term or
provision hereof shall be determined to be unenforceable, remain valid and in
full force and effect with respect to all other provisions of this Agreement not
affected by such unenforceable provision or provisions, (vii) may be executed in
one or more counterparts, each of which, when executed and delivered, shall be
deemed an original, but all of which when taken together, shall constitute one
and the same instrument, and (viii) may be completed by facsimile transmission,
which transmission will be deemed to be an original and considered fully legal
and binding on each of the signatories hereto.

 

[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURES FOLLOW ON NEXT PAGE]

 


 

--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
year and date first above written.

 

WITNESS:

TRIMOL GROUP, INC.

 

 

/s/ Rivka Hellenbrand

By:

/s/ Boris Birshtein

 

  Chairman of the Board

 

 

WITNESS:

ALUMINUM POWER, INC.

 

 

/s/ Rivka Hellenbrand

By:   /s/ Jack Braverman

 

    President

 

 



 

 